UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6576



MARTIN LEWIN,

                                             Petitioner - Appellant,

          versus


CHARLES E. THOMPSON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-95-514-R)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Martin Lewin, Appellant Pro Se. Thomas Drummond Bagwell, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny a certificate of probable
cause to appeal and dismiss the appeal on the reasoning of the dis-

trict court. See Lindh v. Murphy, 521 U.S. ___, 65 U.S.L.W. 4557
(U.S. June 23, 1997) (No. 96-5798); Lewin v. Thompson, No. CA-95-

514-R (W.D. Va. Mar. 31, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2